The opinion of the court was delivered by
Watkins, J.
The defendant was indicted for the crime of murder, convicted of manslaughter and’ sentenced to seven years’ imprisonment in the penitentiary; and from the verdict and sentence, he prosecutes this appeal.
The defendant’s counsel rests his claim to relief on the ground that the trial judge erroneously refused to sustain his motion to quash the indictment.
We make the subjoined extract from the brief of the Attorney General as fairly stating the point at issue, viz.:
“ On June 17, he filed a motion to quash the indictment on the ground that the Constitution of 1898 was unconstitutional, illegal, null and void, because it is an amendment to the Constitution of 1879, and was not adopted by the Legislature and subsequently ratified by the people, as provided in Art. 256 of the Constitution of 1879; and on the further ground, in the alternative, that the indictment is null and void, because the grand jury which found the bill was not composed of sixteen persons as provided by Act 99 of 1896, but was composed of only twelve persons, which composition was irregular and null, because Art. 117, par. 2, of the Constitution of 1898 had never become executory — the Legislature having made no provision to put same in force by providing for the drawing of juries thereunder.”
The same questions were presented and decided adversely to the defendant’s contention, in State vs. Favre, No. 12,897, 50 An., not yet reported.
For the reasons which are therein assigned, the ruling of the trial judge is approved.
Judgment affirmed.